07/06/2020


             In the Supreme Court of the State of Montana                 Case Number: DA 19-0587



                     Supreme Court No. DA 19-0587

State of Montana,

            Plaintiff and Appellee,

     -vs-

Mark Alan Mendoza,

            Defendant and Appellant.

                                  Order


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     It is hereby ordered that the Appellant is granted an extension of

time to and including August 3, 2020, within which to prepare, file, and

serve the Appellant’s Opening Brief.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      July 6 2020